PER CURIAM.
It appearing that the title to the subject automobile was vested in the purchaser, James Gaston Goynes, whose automobile bore a license tag issued to the seller ap-pellee d/b/a Johnson’s -Used Cars and that such does not render the licensee liable in tort, the summary judgment was properly entered.
Affirmed on the authority of McAfee v. Killingsworth, Fla., 98 So.2d 738; Palmer v. R. S. Evans, Jacksonville, Inc., Fla., 81 So.2d 635; Platt v. Dreka, Fla., 79 So.2d 670.
STURGIS, C. J., CARROLL, DONALD, J., and WIGGINTON, JJ., concur.